DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are clearly not professionally drafted.  Figs. 1-4 and 6 are all too dark, and Figs. 1-5 all have improper cross hatching. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a first radial expandable element and the system (see Figs. 1, 5, and 6).  The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 6.  The drawings are finally objected to because it is unclear what the reference character in Fig. 5, under “20” is supposed to be.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The abstract of the disclosure is objected to because it is one run-on sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference number 7 has been defined as a tank and a pressure reducing device.  Each reference number should only be defined using one term throughout the entirety of the specification.  Appropriate correction is required.
Claim Objections
Claims 1, 5, 6, 10, 11, 17, 19, 20, 22, and 24-26 are objected to because of the following informalities: in claim 1, line 7 should be amended to end with a comma and line 9 should be amended to end with the word --and--.  In claim 5, line 5 should be amended to end with the word --and--.  In claim 6, line 5 should be amended to recite    --test chamber, and--.  In claim 10, line 4 should be amended to end with the word         --and--.  In claim 11, line 11 should be amended to recite --a[[n]] monitoring arrangement--.  In claim 17, line 6 should end with a semicolon rather than a colon and line 14 should be amended to end with the word --and--.  In claim 19, line 4 should be amended to end with the word --and-- and line 5 should be amended to recite --[[a]]the chamber of [[a]]the tank device--.  In claim 20, line 6 should be amended to end with the word --and--.  In claim 22, line 6 should be amended to end with the word --and--.  In claim 24, line 17 should be amended to end with the word --and--.  In claim 25, line 2 should be amended to recite --the valve arrangement.--  In claim 26, line 4 should be amended to end with the word --and--.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):


The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the integrity" in line 1, the limitation “the integrity” in line 7 and the limitation “the pressure” in line 8.  Claim 3 recites the limitation "the pressure" in line 3.  Claim 4 recites the limitation "the pressure increase" in the last line.  Claim 5 recites the limitation "the applied pressure reduction" in line 5.  Claim 6 recites the limitation "the information" in line 6.  Claim 8 recites the limitations "the size", “the volume” and “the test chamber volume” in lines 4-5.  Claim 10 recites the limitation "the enclosed secondary test chamber" in line 3.  Claim 11 recites the limitation "the integrity" in line 7 and the limitation “the pressure” in line 9.  Claim 12 recites the limitation "the formations" in the last line.  Claim 17 recites the limitations "the integrity" and “the primary barrier” in line 1, the limitation “the pressure” in line 11 and the limitation “the pressure of…the further test chamber” in line 13.  Claim 19 recites the limitation "the pressure" in line 4.  Claim 20 recites the limitation "the topside surroundings" in line 5 and the limitation “the chamber topside” in line 7.  Claim 22 recites the limitation "the pressure" in line 11, the limitation “the pressure of the further test chamber” in line 16 and the limitation “the integrity” in line 19.  Claim 24 recites the limitation "the outside" in line 4.  Claim 26 recites the limitation "the housing" in line 3.  
Consequently claims 2, 7, 9, 13-16, 18, 21, 23, 25, and 27 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claims that are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite.
Also, claim 3 recites the limitation “the predetermined test pressure” in the last line.  This is indefinite since there are two predetermined test pressures previously defined, thereby making the last line of claim 3 unclear and indefinite.
Regarding claim 14, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, 13, 15, 17, and 21-25 are rejected under 35 USC 102(a)(1) as being anticipated by Kalyanaraman et al. (US 2015/0159480 A1) (“Kalyanaraman”).
Referring to claim 1: Kalyanaraman teaches a method for testing the integrity of a primary barrier 130 arranged in a well, wherein the method comprises:
arranging a secondary seal 220 above the primary barrier in a position axially spaced from the primary barrier (FIG. 1) in the well thereby establishing a test chamber 120 confined by the secondary seal and the primary barrier,
testing and verifying the integrity of the secondary seal ¶ [0024],
reducing the pressure of the test chamber to a predetermined test pressure [0024], and
monitoring the pressure of the test chamber after the pressure reduction [0005], [0019]. 
Referring to claim 11: Kalyanaraman teaches a system for testing integrity of a primary barrier 130 arranged in a well wherein the system comprises:
a secondary seal 220 provided for arrangement above the primary barrier in a position axially spaced from the primary barrier for establishing a confined test chamber 120 between the secondary seal and the primary barrier,
a pressure testing device 200 configured for testing and verifying the integrity of the secondary seal,
a pressure reducing device 212 configured for reducing the pressure of the test chamber to a predetermined test pressure [0035], and
a monitoring arrangement 216 arranged for surveying the pressure of the test chamber after the pressure reduction.
Referring to claim 17: Kalyanaraman teaches a method for testing the integrity of the primary barrier 130 arranged in a well, wherein the method comprises:
arranging a first sealing device 220 above the primary barrier in a position axially spaced from the primary barrier in the well, thereby establishing a test chamber 120 confined by the first sealing device and the primary barrier;
arranging a second sealing device above the first sealing device in a position axially spaced from the first sealing device in the well [0032], thereby establishing a further test chamber between the first sealing device and the second sealing device;
reducing the pressure of the test chamber to a predetermined test pressure [0024];
monitoring the pressure of the test chamber and the further test chamber after the pressure reduction [0005], [0019];
verifying the integrity of the primary barrier if the following conditions are fulfilled:
no pressure increase is detected in the test chamber after the applied pressure reduction; and
no pressure decrease is detected in the further test chamber after the applied pressure reduction [0026].
Referring to claim 22: Kalyanaraman teaches a system for testing integrity of a primary barrier 130 arranged in a well; wherein the system comprises:
a first sealing device 220 provided for arrangement above the primary barrier in a position axially spaced from the primary barrier for establishing a confined test chamber 120 between the first sealing device and the primary barrier;

a pressure reducing device 200 configured for reducing the pressure of the test chamber to a predetermined test pressure [0035];
a monitoring arrangement 216 comprising a first sensor and communication device 214 arranged for surveying the pressure of the test chamber after the pressure reduction and a second sensor and communication device arranged for surveying the pressure of the further test chamber after the pressure reduction [0032];
a pressure testing device [0019] provided in communication with the first and second sensor and communication devices, where the pressure testing device is configured for testing and verifying the integrity of the first sealing device and the integrity of the primary barrier [0026].
Referring to claim 2: Kalyanaraman teaches calculating the predetermined test pressure based on a required load (re: hydrostatic pressure) acting on the primary barrier from below [0024].
Referring to claim 4: Kalyanaraman teaches verifying the integrity of the secondary seal if no pressure rise is detected in the test chamber after the pressure increase [0026].
Referring to claim 5: Kalyanaraman teaches verifying the integrity of the primary barrier if no pressure rise is detected in the test chamber after the applied pressure 
Referring to claim 6: Kalyanaraman teaches measuring the pressure of the test chamber by sensor 214 and communication means arranged in the test chamber and communicating the information about pressure measurements from the test chamber to a memory and/or transmitting the information to a top side or remote location [0019].
Referring to claim 7: Kalyanaraman teaches selecting the position of the secondary seal to provide a predetermined test chamber volume [0032].
Referring to claim 8: Kalyanaraman teaches calculating the size of the volume of fluid to be removed from the test chamber volume to reduce the pressure of the test chamber to the predetermined test pressure [0024].
Referring to claims 9 and 15: Kalyanaraman teaches arranging an additional test seal above the secondary seal in a position axially spaced from the secondary seal in the well [0032] thereby establishing a closed volume secondary test chamber confined by the additional test seal and the secondary seal.
Referring to claim 10: Kalyanaraman teaches increasing or reducing the pressure in the enclosed secondary test chamber to a predetermined test pressure [0024]; and monitoring the pressure of the test chamber during or after the pressure increase or pressure reduction [0005], [0019], [0032].
Referring to claim 13: Kalyanaraman teaches the secondary seal and/or primary barrier comprises an element arranged for installment in the well (FIG. 1).
Referring to claim 21: Kalyanaraman teaches verifying a failed integrity of the primary barrier if a pressure increase is detected in the test chamber after the applied 
Referring to claim 23: Kalyanaraman teaches the pressure testing device is configured to verify the integrity of the primary barrier if the following conditions are fulfilled: no pressure increase is detected in the test chamber after the applied pressure reduction; and no pressure decrease is detected in the further test chamber after the applied pressure reduction [0026].
Referring to claim 24: Kalyanaraman teaches the pressure reducing device comprises: a fluid tank housing 210 with a fluid compartment 214; a fluid line (at 230 in FIG. 2) providing fluid communication between the outside of the housing and the fluid compartment; a valve arrangement 218 provided in the fluid line.
Referring to claim 25: Kalyanaraman teaches the pressure testing device is configured to control the valve [0019], [0034], [0035].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 14, 16, 18-20 and 26-28 are rejected under 35 USC 103 as being unpatentable over Kalyanaraman, alone.
Referring to claim 3: While Kalyanaraman teaches it is known to increasing the pressure above the secondary seal to a predetermined test pressure [0004] and monitoring the pressure of the test chamber during or after pressure increase to the predetermined test pressure [0024], Kalyanaraman does not specifically teach increasing the pressure above the secondary seal 220 to a predetermined test pressure; and monitoring the pressure of the test chamber during or after the pressure increase to the predetermined test pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kalyanaraman to include increasing the pressure above the secondary seal to a predetermined test pressure and monitoring the pressure of the test chamber during or after the pressure increase to the predetermined test pressure since it is known that pressure acts on both the primary barrier and the secondary seal from above and below, and leaks can be formed in either direction which will affect the integrity of the system.  Therefore, it would have been obvious to increase the pressure above the secondary seal to further check the integrity.
Referring to claim 12: While Kalyanaraman teaches the primary barrier 130 comprises a permanent barrier provided for sealing engagement, Kalyanaraman does not specifically teach the primary barrier is in sealing engagement with the formations surrounding the well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kalyanaraman to be used in an uncased wellbore so the primary barrier is in sealing engagement with the formation since it is very well known in the art that systems 
Referring to claim 14: Kalyanaraman teaches the primary barrier and the secondary seal are optionally arranged on a setting tool 205 for installment in the well.  Kalyanaraman also teaches the secondary seal comprises a packer [0032], which are often radially expandable element.  However, Kalyanaraman does not specifically teach the primary barrier comprises a first radial expandable element and the secondary seal comprises a second radial expandable element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary barrier and the secondary seal taught by Kalyanaraman to comprise first and second radial expandable elements since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 16: Kalyanaraman teaches the secondary seal and the additional test seal are optionally arranged on a setting tool 205 for installment in the well. Kalyanaraman also teaches the secondary seal and the additional test seal may comprise a packer [0032], which are usually radially expandable elements.  However, Kalyanaraman does not specifically teach the secondary seal comprises a first radial expandable element and the additional test seal comprises a second radial expandable element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary seal and the additional test seal taught by Kalyanaraman to comprise first and second radial 
Referring to claim 18: While Kalyanaraman teaches the first and second sealing devices may be retrievable [0016], Kalyanaraman does not specifically teach retrieving the first sealing device and the second sealing device from the well after verifying the integrity of the primary barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kalyanaraman to include retrieving the first and second sealing devices from the well after verifying the integrity of the primary barrier since they would be unnecessary at that point and further operations could be performed or resumed once they are removed.
Referring to claim 19: Kalyanaraman teaches providing the first sealing device with a tank device 214 having a chamber filled with a fluid; and establishing fluid communication between a chamber of a tank device and the test chamber [0035].  Kalyanaraman does not specifically teach a chamber filled with a gas with a pressure lower than the pressure in the well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid taught by Kalyanaraman to be a gas with a pressure lower than the pressure in the well in order to be able to lower the pressure in the test chamber without having remove fluid from the test chamber.
Referring to claim 20: Kalyanaraman teaches establishing fluid communication between the chamber of the tank device and the topside surroundings, before the first sealing device is lowered into the well (in order to fill it with the test fluid); and closing 
Referring to claim 26: Kalyanaraman teaches providing access to the fluid compartment and a volume reducing insert inserted into the fluid compartment for reducing the volume of the fluid compartment [0017], [0019].  Kalyanaraman does not specifically teach the pressure reducing device comprises a nose section releasably connected to the housing for providing access to the fluid compartment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure reducing device taught by Kalyanaraman to comprise a releasable nose section in order to more easily direct the pressure reducing device downhole.
Referring to claim 27: Kalyanaraman teaches the first and second sealing devices are mechanically connected to each other [0032].  While the first and second sealing devices are likely set during one run, Kalyanaraman does not specifically teach the first and second sealing devices are set during one run.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kalyanaraman to include the first and second sealing devices being set during one run in order to save time.
Referring to claim 28: While Kalyanaraman teaches the fluid compartment is filled with a fluid before the integrity testing operation starts, Kalyanaraman does not specifically teach the fluid compartment is filled with a gas with atmospheric pressure before the integrity testing operation starts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid taught by Kalyanaraman to be a gas with atmospheric pressure since filling the fluid compartment would be extremely easy in that scenario and the gas could then be used downhole to modify the chamber pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


24 March 2021